Case 1:21-cv-00550-PAB Document 1 Filed 02/24/21 USDC Colorado Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 21-cv-550

UNITED STATES SECURITIES
AND EXCHANGE COMMISSION,

       Plaintiff,

v.

GLEN A STEWART,

       Defendant.



                             COMPLAINT AND JURY DEMAND



       Plaintiff United States Securities and Exchange Commission (“Commission” or “SEC”)

alleges as follows against Defendant Glen A. Stewart (“Stewart” or “Defendant”):

                                           SUMMARY

       1.      This matter concerns securities law violations by Glen A. Stewart in connection

with the unregistered offer and sale of securities and his conduct as an unregistered securities

broker. From approximately August 2017 through October 2019 (the “Relevant Period”),

Stewart offered and sold convertible debt securities issued by Wiser Investments (a Texas

partnership) (the “Wiser Partnership”) and equity securities issued by its successor entity Wiser

Investments, Inc. (a Colorado corporation) (the “Wiser Corporation” and, collectively with the

Wiser Partnership, “Wiser”), raising at least $558,867 from approximately 39 retail investors. In

connection with these sales, Stewart received $45,853.50 in transaction-based compensation.
Case 1:21-cv-00550-PAB Document 1 Filed 02/24/21 USDC Colorado Page 2 of 10




          2.    At the time Stewart offered and sold Wiser securities to investors, the offering

was not registered with the Commission and was not exempt from registration, and Stewart was

not registered as a broker or dealer with the Commission or associated with a registered broker-

dealer.

          3.    As a result of the conduct described herein, Defendant Stewart violated and,

unless restrained and enjoined, will continue to violate Sections 5(a) and (c) of the Securities Act

of 1933 (“Securities Act”) [15 U.S.C. §§ 77e(a) & (c)] and Section 15(a)(1) of the Securities

Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78o(a)(1)].

          4.    The SEC seeks a permanent injunction against Stewart, enjoining him from future

violations of Sections 5(a) and (c) of the Securities Act and Section 15(a)(1) of the Exchange

Act, disgorgement of ill-gotten gains together with pre-judgment interest, a civil penalty, and

such other relief that the Court may deem appropriate.

                                  JURISDICTION AND VENUE

          5.    The Court has jurisdiction over this action pursuant to Sections 20(b), 20(d)(1),

and 22(a) of the Securities Act [15 U.S.C. §§ 77t(b), 77t(d)(1), and 77v(a)], and Sections

21(d)(1), 21(e), and 27(a) of the Exchange Act [15 U.S.C. §§ 78u(d)(1), 78u(e), and 78aa(a)].

          6.    This Court has personal jurisdiction over the Defendant and venue is proper in the

District of Colorado because the Defendant resides in this District and the Defendant transacted

business in this District relating to the offer and sale of Wiser securities.

          7.    Defendant has, directly or indirectly, made use of the means or instrumentalities

of interstate commerce, the means or instruments of transportation or communication in

interstate commerce, and of the mails.


                                                   2
Case 1:21-cv-00550-PAB Document 1 Filed 02/24/21 USDC Colorado Page 3 of 10




                                          DEFENDANT

       8.      Glen A. Stewart, age 41, is a resident of Aurora, Colorado. During the Relevant

Period, Stewart was a general partner of the Wiser Partnership and the co-founder and CEO of its

successor entity, the Wiser Corporation. Stewart is not currently registered as a broker or dealer

with the Commission or the Financial Industry Regulatory Authority (“FINRA”), nor was he

during the Relevant Period. Stewart was previously associated with various registered broker-

dealers from approximately January 26, 2010, until November 18, 2015.

                                             FACTS

I.     Wiser’s Business and Securities Offering

       9.      From approximately August 2017 through October 2019, Wiser raised at least

$558,867 from approximately 39 investors through the sale of convertible notes and common

stock. Wiser’s securities offering was not registered with the Commission or any state and was

not exempt from registration, and Wiser did not file a Form D with respect to its offerings.

       10.     During the Relevant Period, the Wiser Partnership, and then its successor entity,

the Wiser Corporation, bought low-value residential properties (mostly in Colorado and

Nebraska), typically repaired or renovated them, and then sold them under “contracts-for-deed,”

in which the buyer makes installment payments until the purchase price and interest are fully

paid. Wiser anticipated generating profits by collecting income streams from the contracts-for-

deed sales that exceeded its costs to acquire and renovate the properties.

       11.     Stewart and his father initially used their own money to start and operate the

Wiser Partnership and were its only partners for more than a decade, before determining the




                                                 3
Case 1:21-cv-00550-PAB Document 1 Filed 02/24/21 USDC Colorado Page 4 of 10




company could grow faster by raising additional capital through the sale of securities to outside

investors.

       12.     Beginning in or about August 2017, Stewart offered and sold promissory notes

issued by the Wiser Partnership (the “Wiser Notes”) in anticipation of later converting the Wiser

Partnership into a corporation that could issue and sell stock. In fact, by their terms, under

certain circumstances, the Wiser Notes were convertible to equity interests in a successor entity.

       13.     In September 2018, Stewart formed the Wiser Corporation. The Wiser

Corporation assumed all of the assets and liabilities of the Wiser Partnership, which was then

wound down and ceased to operate as a going concern.

       14.     Stewart and Wiser converted all of the outstanding Wiser Notes into stock in the

Wiser Corporation (“Wiser Stock”), typically at a rate of 1.2 shares per $1 invested in notes (or

about $0.83/share).

       15.     Stewart continued to offer and sell securities for the Wiser Corporation through

the sale of Wiser Stock until approximately October 2019.

       16.     Stewart, through the two Wiser entities, engaged in a continuous, unbroken effort

to raise funds to expand a single, unified line of business—Wiser’s contracts-for-deed business.

Stewart’s fundraising efforts on behalf of the Wiser Partnership and the Wiser Corporation

through the sale of Wiser Notes and Wiser Stock, respectively, were virtually identical: for both,

he used a virtually identical two-page prospectus to describe the investment opportunity to

prospective investors; funds raised for both entities were used to purchase residential real estate

that was later sold under 30-year contracts-for-deed; Wiser only maintained one set of financial

records that appears to have commingled and did not differentiate between contracts sold by the


                                                 4
Case 1:21-cv-00550-PAB Document 1 Filed 02/24/21 USDC Colorado Page 5 of 10




Wiser Partnership and the Wiser Corporation; and the Wiser Corporation’s financial records

treated the investor capital from the sale of Wiser Notes issued by the Wiser Partnership and

from the sale of Wiser Stock issued by the Wiser Corporation equally after the Wiser Notes were

converted to Wiser Stock.

II.    Stewart Offered and Sold Wiser Securities and Acted as an Unregistered Broker.

       A. Unregistered Securities Offering

       17.     Stewart offered and sold Wiser Notes and Wiser Stock, which are both

“securities” as defined in Section 2(a)(1) of the Securities Act and Section 3(a)(10) of the

Exchange Act [15 U.S.C. §§ 77b(a)(1) and 78c(a)(10)]. Section 2(a)(1) of the Securities Act [15

U.S.C. § 77b(a)(1)] and Section 3(a)(10) of the Exchange Act [15 U.S.C. § 78c(a)(10)] each

define “security” to include, among other things, “any note,” “stock,” “investment contract,” “or

in general, any instrument commonly known as a ‘security.’” The Wiser Partnership’s

convertible debt qualified as securities under the Securities Act as both “note[s]” and

“investment contract[s].” The Wiser Corporation’s common stock are securities because they

are “stock” as well as instruments commonly known as securities.

       18.     Stewart engaged in the offer and sale of securities in the form of Wiser Notes and

Wiser Stock to individuals and entities located in at least two different states. None of the

exemptions in the definition of “sale” or “sell” in Securities Act Section 2(a)(3) [15 U.S.C.

§ 77b(a)(3)] apply to Stewart’s offers and sales of Wiser securities.

       19.     Stewart was a necessary and substantial factor in the Wiser securities offering.




                                                 5
Case 1:21-cv-00550-PAB Document 1 Filed 02/24/21 USDC Colorado Page 6 of 10




       20.     Stewart, as a principal of Wiser, directly participated in the offering and prepared

or approved the offering materials that were distributed to investors. As such his actions were

integral to the success of the offerings.

       21.     No registration statement was filed or in effect with the Commission pursuant to

the Securities Act with respect to the securities offered and sold by Stewart as described herein,

and no exemption from registration existed with respect to the securities offering.

       B. Stewart Acted as an Unregistered Broker

       22.     Stewart acted as a “broker” as defined in Section 3(a)(4)(A) of the Exchange Act

[15 U.S.C. § 78c(a)(4)(A)].

       23.     Stewart offered and sold more than $550,000 in Wiser securities to dozens of

investors in multiple states.

       24.     Stewart identified most of Wiser’s outside investors through his tax advisory

company (which is not a legal entity, but Stewart’s sole proprietorship). Stewart actively

solicited investors to purchase Wiser securities by conducting sales meetings and advising

prospective investors on the merits of the investment. He provided prospective investors with a

copy of the promotional prospectus and a purchase agreement, and described the company’s

business model. Stewart executed the bulk of the paperwork on behalf of the company, and to

the extent any negotiations took place, he typically negotiated the terms on behalf of Wiser.

Stewart accepted investor payments and deposited them into Wiser’s bank account.

       25.     Upon receipt of each investment, Wiser typically paid Stewart transaction-based

compensation in the form of a “performance bonus” equal to 10% of an investor’s investment

amount. The checks from Wiser to Stewart usually referenced the investor and the amount


                                                 6
Case 1:21-cv-00550-PAB Document 1 Filed 02/24/21 USDC Colorado Page 7 of 10




invested and were paid the same day the investment was received or deposited. In total, between

August 2017 and June 2019, Stewart received at least $45,853.50 in transaction-based

compensation tied to investors’ purchases of securities from Wiser in more than 50 transactions.

       26.     During the Relevant Period, Stewart was not registered with the Commission as a

broker or associated with a broker-dealer registered with the Commission.

       C. Stewart Made Use of Interstate Commerce to Offer and Sell Securities and While
          Acting as an Unregistered Broker

       27.     Stewart made use of means or instruments of transportation or communication in

interstate commerce or of the mails to offer and sell Wiser securities. For example, in at least

one instance, Stewart approved including the prospectus with other materials sent to investors

using the U.S. mails.

       28.     Most of Wiser’s investors are Colorado residents, but at least two resided in

Nebraska at the time of their investment and indicated that they lived in Nebraska on their

investment paperwork.

       29.     In addition, Stewart called a number of out-of-state institutional investors to

solicit investments in Wiser.

       30.     By October 2019, Wiser had created a publicly available website that invited

investment inquiries from the general public. Stewart, as CEO of Wiser, approved the

development of the Wiser website.

                                   FIRST CLAIM FOR RELIEF
                             Offer and Sale of Unregistered Securities
                        Securities Act § 5(a) & (c) [15 U.S.C. § 77e(a) & (c)]

       31.     The Commission realleges and incorporates by reference above paragraphs 1

through 30.

                                                  7
Case 1:21-cv-00550-PAB Document 1 Filed 02/24/21 USDC Colorado Page 8 of 10




       32.     No registration statement was filed or in effect with the Commission pursuant to

the Securities Act with respect to the securities offered and sold by the Defendant as described in

this Complaint and no exemption from registration existed with respect to these securities.

       33.     During the Relevant Period, the Defendant directly or indirectly:

                   a. made use of any means or instruments of transportation or communication

                       in interstate commerce or of the mails to sell securities, through the use or

                       medium of a prospectus or otherwise;

                   b. carried or caused to be carried securities through the mails or in interstate

                       commerce, by any means or instruments of transportation, for the purpose

                       of sale or delivery after sale; or

                   c. made use of any means or instruments of transportation or communication

                       in interstate commerce or of the mails to offer to sell or offer to buy

                       through the use or medium of any prospectus or otherwise any security;

without a registration statement having been filed or being in effect with the Commission as to

such securities.

       34.     By engaging in the conduct described above, the Defendant violated, and unless

restrained and enjoined will continue to violate, Sections 5(a) and 5(c) of the Securities Act [15

U.S.C. §§ 77e(a) & (c)].

                              SECOND CLAIM FOR RELIEF
                              Acting as an Unregistered Broker
                    Violation of Exchange Act § 15(a) [15 U.S.C. § 78o(a)]

       35.     The Commission realleges and incorporates by reference above paragraphs 1

through 30.


                                                  8
Case 1:21-cv-00550-PAB Document 1 Filed 02/24/21 USDC Colorado Page 9 of 10




       36.     During the Relevant Period, the Defendant, directly or indirectly, by the use of the

mails or the means or instrumentalities of interstate commerce effected transactions in, or

induced or attempted to induce the purchase or sale of securities, while he was not registered

with the Commission as a broker or dealer or when he was not associated with an entity

registered with the Commission as a broker or dealer.

       37.     By engaging in the conduct described above, the Defendant violated, and unless

restrained and enjoined, will continue to violate Section 15(a) of the Exchange Act [15 U.S.C.

§ 78o(a)].

                                    PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that the Court:

                                                I.

       Find that the Defendant committed the violations alleged in this Complaint;

                                                II.

       Enter an Injunction, in a form consistent with Rule 65(d) of the Federal Rules of Civil

Procedure, permanently restraining and enjoining the Defendant from violating the laws and

rules alleged against him in this Complaint;

                                               III.

       Order that the Defendant disgorge any and all ill-gotten gains, together with pre-

judgment and post-judgment interest, derived from the activities set forth in this Complaint;

                                               IV.

       Order that the Defendant pay civil money penalties pursuant to Section 20(d) of the

Securities Act [15 U.S.C. § 77t(d)] and Section 21(d) of the Exchange Act [15 U.S.C. § 78u(d)];



                                                9
Case 1:21-cv-00550-PAB Document 1 Filed 02/24/21 USDC Colorado Page 10 of 10




                                                    V.

       Retain jurisdiction of this action in accordance with the principles of equity and the

Federal Rules of Civil Procedure in order to implement and carry out the terms of all orders and

decrees that may be entered, or to entertain any suitable application or motion for additional

relief within the jurisdiction of this Court; and

                                                    VI.

       Grant such other relief as this Court may deem just or appropriate.

                                         JURY DEMAND

       Plaintiff demands a jury trial in this matter.

DATED: February 24, 2021

                                                     Respectfully submitted,

                                                     /s/ Nicholas P. Heinke
                                                     Nicholas P. Heinke
                                                     UNITED STATES SECURITIES AND
                                                     EXCHANGE COMMISSION
                                                     1961 Stout Street, 17th Floor
                                                     Denver, Colorado 80294
                                                     (303) 844-1000
                                                     HeinkeN@sec.gov
                                                     Counsel for Plaintiff




                                                    10
